Citation Nr: 0106568	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for low back pain.

2. Entitlement to service connection for a positive purified 
protein derivative (PPD) test.

3. Entitlement to service connection for frostbite of the 
right middle finger.

4. Entitlement to service connection for disability due to 
exposure to asbestos.

5. Entitlement to an initial rating for perirectal abscess in 
excess of 10 percent.

6. Entitlement to a compensable initial rating for bilateral 
pes planus.

7. Entitlement to a compensable initial rating for contact 
dermatitis.

8. Entitlement to a compensable initial rating for tinnitus.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1978 to 
August 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in February 1999 by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 1999, the RO granted service connection for 
perirectal abscess, rated 10 percent disabling, and bilateral 
pes planus, contact dermatitis, and tinnitus, each rated 
noncompensably disabling effective from September 1, 1998.  
In view of the fact that the pending appeal originates from 
the initial rating assigned following these grants of service 
connection, and because of the requirement to consider staged 
ratings consistent with the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has characterized 
the issues as set forth above.


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In his substantive appeal, received by VA in August 1999, the 
veteran suggested that hospital records exist which support 
his claims on appeal.  Review of the claims folder fails to 
reveal any post-service hospital records and there is no 
indication that efforts were undertaken to obtain any such 
records.  In light of the veteran's allegation regarding 
additional records, the Board concludes that additional 
efforts to obtain such records is required by the Veterans 
Claims Assistance Act of 2000.  This is so with respect to 
each issue on appeal.

Accordingly, in order to ensure due process in this case and 
in an effort to assist the appellant in the development of 
his claims, this case is REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for any disability 
at issue.  The RO should make 
arrangements to obtain all medical 
reports, not currently of record, from 
all the sources reported by the 
appellant.  If private medical treatment 
is reported and those records are not 
obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2. Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
Examinations should be conducted and 
medical opinions should be sought to 
ascertain whether any disability for 
which service connection has been 
claimed is attributable to military 
service.  The examiner(s) should be 
asked to specifically diagnose each 
disability found relative to the 
appellant's claims of service 
connection, and provide an opinion as 
to the medical probabilities that each 
diagnosed problem is attributable to 
military service.  If no disability is 
found, or no link to military service 
is found, such findings and 
conclusions should be affirmatively 
stated.  Examinations to address the 
severity of the service-connected 
perirectal abscess, bilateral pes 
planus, contact dermatitis and 
tinnitus should be conducted as deemed 
necessary.

3. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination reports 
to ensure that they comply with the 
directives of this remand.  If any 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

4. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the issues here 
in question.  With respect to the 
claims for higher ratings, the RO 
should consider the assignment of 
"staged ratings," in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO 
must consider all the evidence of 
record, including that obtained as a 
result of this remand.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If any benefit remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The appellant need take no action until otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


